Citation Nr: 9930368	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  93-13 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether the claim for service connection for a 
psychiatric disorder is well-grounded.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Karen Fotiou


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active service from April 1955 to March 
1957.

Service connection for peptic ulcer disease and anxiety 
reaction was denied by a rating decision in August 1957.  The 
veteran did not appeal that determination.  Thereafter, the 
RO, by unappealed rating decisions of April 1973, May 1977, 
and May 1978 determined that new and material evidence had 
not been submitted to reopen claims of entitlement to service 
connection for a gastrointestinal disorder or a psychiatric 
disorder.  Additionally, by unappealed rating decisions of 
May 1983 and May 1987, the RO determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for a psychiatric disorder.  

The veteran attempted to reopen his claim of service 
connection for a stomach disability in January 1992.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 1992 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a stomach 
disability.  The veteran's April 1993 substantive appeal 
included a claim of entitlement to service connection for a 
"nervous" condition.  The veteran was present for a September 
1993 hearing before a former Member of the Board in 
Washington, D.C.  A transcript of the hearing is of record.

The Board remanded the case in June 1994 for further 
development of the evidence.  While the case was on remand, 
the RO entered a rating decision in September 1995, in which 
it was again determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a gastrointestinal disorder; the RO 
also explicitly determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a psychiatric disorder.

A hearing was held before the undersigned Member of the Board 
in May 1996.  A transcript of the hearing is of record.  The 
Board again remanded the case in October 1996, seeking 
additional evidentiary development.  While the case was again 
on remand, the RO entered a rating decision in March 1999 
reopening the claim for service connection for a 
gastrointestinal disorder, and granting service connection 
for irritable bowel syndrome, claimed as a stomach condition.  
This action was deemed as a complete grant of the benefit 
sought on appeal with respect to service connection for a 
gastrointestinal disorder.  Further, the RO again determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  Thereafter, the case was returned to 
the Board for continuation of appellate review.

In correspondence appearing on a VA Form 9, dated February 5, 
1998, the veteran made statements indicating that he is 
seeking reimbursement of unauthorized medical expenses for 
treatment rendered at a non-VA hospital from January 7, 1998 
to January 12, 1998.  This issue has not been developed or 
certified for appeal.  Accordingly, it is referred to the RO 
for any action deemed appropriate.


FINDINGS OF FACT

1.  A May 1987 unappealed rating decision of the RO was the 
last final disallowance on the issue of entitlement to 
service connection for a psychiatric disorder.  

2.  Evidence submitted subsequent to the RO's May 1987 
decision is so significant by itself or in connection with 
other evidence previously submitted that it must be 
considered in order to fairly decide the claim.

3.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a psychiatric disorder is 
plausible.

4.  An acquired psychiatric disorder preexisted the veteran's 
entrance on active duty. 

5.  The evidence now of record establishes that a psychiatric 
disorder, now classified as anxiety/depressive 
reaction/somatization disorder, underwent an increase in 
severity during the appellant's military service.



CONCLUSIONS OF LAW

1.  The May 1987 decision of the RO denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. §§ 5107, 7105 (West 1991).


2.  Evidence submitted since the RO's adverse determination 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


3.  The presumption of soundness at enlistment with respect 
to the preservice existence of an acquired psychiatric 
disorder is rebutted by clear and unmistakable evidence to 
the contrary.  38 U.S.C.A. §§ 1111, 1137.  (West 1991).


4.  The preservice psychiatric disorder was aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable legal criteria, an unappealed decision of 
the RO is final.  38 U.S.C.A. § 7105 (West 1991).  However, a 
claim may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The May 
1987 RO rating decision was the last final disallowance of 
the claim on any basis.  Accordingly, the question now before 
the Board is whether new and material evidence, warranting a 
reopening of the appellant's claim, has been added to the 
record since the RO's denial.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(which overruled the legal test previously used to determine 
the "materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  
Under the new Elkins test, the VA must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening the VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the VA may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1997).

The evidence of record when the RO entered its May 1987 
decision consisted of the following:  Service medical 
records, reports of a VA general medical examination and VA 
psychiatric examination performed in May 1957, and reports of 
the veteran's hospitalization by VA during the period from 
February 1983 to July 1983.  

The evidence available to the RO revealed that no psychiatric 
disorders were noted on a preinduction examination performed 
in February 1955.  The veteran was hospitalized during 
service from October to December 1955.  At discharge from the 
hospital, the diagnoses were gastroduodenitis, cause 
undetermined; and immaturity with symptomatic habit reaction.  
He was again admitted to hospitalization in June 1956, 
complaining of "peptic ulcers" for the past three years.  
He indicated that, throughout his entire life, he had 
experienced a delicate stomach, with vomiting easily provoked 
by tension and anxiety.  Clinical examination and an upper 
gastrointestinal x-ray series did not disclose peptic ulcer 
disease.  A psychiatric consultation revealed that the 
veteran had longstanding poor adjustment, unconscious 
homosexuality, and emotional instability.  At discharge from 
the hospital in July 1956 , the diagnosis was emotional 
instability reaction, chronic, manifested by inability to 
adjust to school, social, family and military spheres, 
feelings of insecurity and inadequacy, and preoccupation with 
somatic complaints.  It was determined that the condition had 
existed prior to the veteran's enlistment.  An additional 
diagnosis was gastrointestinal disorder, functional, 
manifested by abdominal pain and vomiting.  The same 
diagnoses were rendered at the veteran's discharge from 
hospitalization in November 1956.

On a gastrointestinal examination by a VA physician in May 
1957, the diagnosis was moderate hypertrophic gastritis.  
Again, no ulcer was identified on upper gastrointestinal x-
ray series.  The examiner commented that the veteran's 
reported gastrointestinal symptomatology could not be 
explained solely on the basis of gastritis, and suggested a 
psychiatric evaluation to supplement the diagnosis.  On VA 
psychiatric examination in May 1957, the veteran admitted to 
gastrointestinal symptomatology which became, at times, worse 
when he was under pressure.  After obtaining the veteran's 
history, the examiner observed that the veteran, for many 
years, had experienced difficulties in interpersonal 
relationships and became easily irritated.  Currently, mental 
status examination showed no frank psychotic manifestations.  
There were no memory defects; affect was satisfactory, but 
emotional reaction was unstable.  

It was the examiner's assessment that the veteran's 
symptomatology was essentially that of a psychoneurosis, 
present since early adolescence; further, that any abnormal 
personality traits shown by the veteran were manifestations 
of a neurosis.  The examiner commented that the neurosis was 
manifested chiefly by anxiety and somatic complaints.  The 
diagnosis was anxiety reaction with neurotic personality 
traits and psychophysiologic gastrointestinal manifestations 
(hypertrophic gastritis).  

The veteran was hospitalized at VA medical facilities during 
1983 primarily for unrelated conditions.  A notation of 
medical history reflects that the veteran had been diagnosed 
with explosive personality disorder, antisocial personality 
disorder; there was also a questionable diagnosis of paranoid 
schizophrenia.

The above-cited evidence indicates that the veteran, during 
service, displayed a behavior pattern characterized by 
immaturity and emotional instability, with associated anxiety 
and somatic preoccupations, focused especially on the 
gastrointestinal tract.  The complex of symptoms was then 
ascribed to chronic emotional instability reaction.  
Additionally, although preservice anxiety reaction was 
identified by a VA psychiatrist in May 1957, a few months 
after the veteran's separation from service, the examiner's 
report does not suggest that the condition had become worse 
while the veteran was on active duty.  In addition, the 
examiner specifically ruled out the presence of any psychotic 
disorders.  

Subsequent medical records first demonstrate the presence of 
schizophrenia many years after the veteran's separation from 
service and do not link schizophrenia to his military 
service.  Otherwise, the postservice medical records merely 
reflect that the veteran was identified as having explosive 
personality disorder and antisocial personality disorder.  
Personality disorders, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1998)  

Added to the record subsequent to the RO's May 1987 decision 
were extensive VA medical records of the veteran's inpatient 
and outpatient treatment, dated from 1973 through 1995; 
summaries of his psychiatric hospitalizations at a state 
facilities in August 1971, April 1972 and January 1977; a 
transcript of a hearing held in Washington, D.C., in 
September 1993 before a Member of the Board; reports of VA 
psychiatric and gastrointestinal examinations performed in 
April 1995, including a September 1995 addendum; a transcript 
of a hearing held in Washington, D.C., in May 1996 before the 
undersigned Member of the Board; and reports of VA 
psychiatric and gastrointestinal examinations performed in 
December 1996, including an addendum dated in January 1999.  

During the September 1993 Board hearing, the veteran 
testified that he was hospitalized for psychiatric and 
gastrointestinal problems in 1958, and again during the 
1960's.  He also testified that he continues to receive 
treatment for both disabilities at a VA medical facility.

A VA psychiatric examination was performed in April 1995, 
pursuant to the Board's June 1994 remand.  The veteran 
reported that he suffered from multiple medical conditions.  
On mental status examination, stream of mental activity was 
normal; no hallucinations or delusional thinking was 
elicited.  The veteran indicated that he was depressed about 
the breakup of a relationship.  The diagnosis was Axis I: 
recurrent major depression; history of alcohol dependency and 
Axis II: personality disorder.  The assessment was that the 
veteran had a long history of maladjustment and a long 
history of severe depression with suicidal attempt.  In a 
September 1995 addendum, the examiner commented that, "This 
veteran had a personality disorder all his life -- He has had 
difficulty to adjust to all areas -- To adjust to military 
service created stress, he had difficulty to adjust to it, 
had discipline problems, started to drink and developed an 
ulcer -- The military service has been one of the factors in 
the etiology of his present condition."  

A hearing was conducted at the Board before the undersigned 
Board member in May 1996.  At the hearing, the veteran 
submitted records of treatment at the VA medical center at 
Northport, New York, as well as records of treatment at state 
hospitals.  He waived initial RO consideration of those 
records.  They reflect that he was treated during the period 
1973 to 1995 for various conditions, including psychotic 
depressive reaction, paranoid type schizophrenia, bipolar 
disorder, dysthymic disorder and explosive personality 
disorder.

Another VA psychiatric examination was performed in December 
1996, pursuant to the Board's second remand of October 1996, 
which among other actions, requested further clarification of 
the etiology of any current psychiatric disability.  The 
examiner stated that the claims file had been reviewed.  The 
veteran referred to stomach problems in service and during 
postservice years; he also admitted to excessive alcohol 
consumption and to domestic arguments associated with 
drinking; there had been a psychiatric hospitalization at a 
state medical facility during 1971.  Currently, he reported 
depression.  Mental status examination disclosed no evidence 
of psychosis or paranoid trends, nor overt evidence of 
anxiety disorder, obsessive/compulsive disorder or other 
symptoms of phobias.  The veteran showed no major mood 
swings.  There were no overt cognitive disturbances.  

Looking at the overall history, it was the examiner's 
assessment that the veteran had experienced adjustment 
problems at work, during service, and in his social life.  
The examiner stated that the veteran had chronic 
anxiety/depressive reaction, which, at present, appeared to 
be secondary to medical conditions.  Additionally, it was 
observed that the veteran had alcohol dependence which was in 
partial remission, by history.  Further, the examiner 
commented that the veteran's history was suggestive of mixed 
personality features that appeared to have been present prior 
to entering service and may have contributed to maladjustment 
in military service, social life, employment and, possibly, 
contributed to drinking problems.  The examiner remarked that 
it might be possible that the veteran's difficulties might 
have increased somewhat with maladjustment in service; 
however, a review of the records suggested that there were 
several other contributing factors that might have led to 
chronic problems.  In this regard, the examiner pointed out 
that alcoholism, especially in combination with smoking, can 
lead to chronic gastrointestinal disturbances, cardiac 
disease, as well as to nonspecific anxiety and depressions 
syndromes.  The diagnoses were Axis I:  anxiety depression 
disorder, may be secondary to alcohol dependence; Axis II:  
personality disorder, mixed.  

A VA gastrointestinal examination was performed in December 
1996.  The examiner believed that the veteran's complaints of 
nausea, intermittent diarrhea and constipation might be 
referable to irritable bowel syndrome.  

A January 1999 joint addendum was prepared by the VA 
psychiatrist and VA gastroenterologist who examined the 
veteran in December 1996.  The assessment was that the 
veteran was possibly suffering from somatization disorder.  
This was based on the following:  1)  A diagnosis of 
emotional instability reaction and functional 
gastrointestinal disturbances while in service; 2)  History 
of two or more gastrointestinal symptoms before the age of 
30; 3)  Physical complaints and social/occupational 
impairment in excess of what would be expected based on 
available history, physical examination, and laboratory test 
results.

Evidence added to the record since the RO's May 1987 rating 
decision is new in that it was not previously of record; 
further, it is not merely duplicative of previously assembled 
evidence.  The April 1995 psychiatric examination report 
identified recurrent major depression as the veteran's 
principal current psychiatric disorder.  Further, the 
examiner appeared to attribute the veteran's longstanding 
problems of adjustment, and perhaps his current psychiatric 
disorder, to military service.  However, that assessment was 
unsupported by any rationale.  Accordingly, the Board 
remanded the case a second time, in order to supplement 
record with a more adequately reasoned medical opinion on the 
etiology and course of the veteran's psychiatric disability.  

There was added to the record the report of a December 1996 
psychiatric examination, as well as the January 1999 
physicians' joint memorandum.  The December 1996 psychiatric 
examination, which provides adequate reasons and bases for 
the diagnostic formulation reached, again demonstrated that 
the veteran has a psychiatric disorder, now classified as 
chronic anxiety/depressive reaction.  

The examiner determined that the veteran's psychiatric 
disorder was referable, currently, to his multiple medical 
conditions.  As well, the examiner observed that mixed 
personality features, apparently the expression of a lifelong 
personality disorder, were implicated in what was described 
as a possible increase in the veteran's problems of 
adjustment during service.  Additionally, the January 1999 
physicians' joint memorandum indicates that the veteran was 
found to have somatization disorder, a diagnosis based in 
part, on emotional instability reaction in service and 
functional gastrointestinal disturbances in service.  

Although no psychiatric disorders were noted when the veteran 
was examined for service entrance, the record in its entirety 
documents that the veteran, prior to service, had a neurosis, 
closely linked to a coexisting personality disorder, and 
characterized by problems of adjustment.  A principal symptom 
of the neurosis, initially classified as anxiety reaction, 
was somatic preoccupation, especially with gastrointestinal 
manifestations.  In any event, the presumption of soundness 
at enlistment is rebutted by clear and unmistakable evidence 
to the contrary.  However, there remains the question of 
whether preservice disability was aggravated by service.  
There is now medical opinion to suggest the possibility that 
somatic preoccupations may have increased to some degree 
during service, owing to maladjustment; in turn, prior 
evidence indicates that maladjustment was closely tied to 
personality features, which in this case, cannot readily be 
dissociated from anxiety reaction, a psychiatric disorder for 
which service connection may be granted.  Clearly, the 
additional evidence is material to determination of the issue 
of service connection for a psychiatric disorder.

In sum, evidence added to the claims file since the RO's May 
1987 rating decision is new and material, since it is neither 
cumulative nor redundant and since it bears directly and 
substantially upon the matter under consideration.  
Accordingly, the appellant's claim is reopened.  The Board 
must now consider whether the appellant's reopened claim is 
well-grounded.

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Here, the report of the December 1996 
VA psychiatric examination, coupled with the January 1999 
physicians' joint addendum, constitute sufficient evidence to 
render the appellant's claim plausible, since they tend to 
support the contention that a psychiatric disorder is 
attributable to service.  Accordingly, the Board finds that 
the appellant has submitted a well-grounded claim.  

A longitudinal review of the entire record now reasonably 
supports a determination that a neurosis, characterized 
primarily by somatic preoccupations, and closely linked with 
neurotic personality traits, increased somewhat in severity 
during service.  The medical evidence indicates no 
improvement in postservice years in a psychiatric disorder, 
now identified as chronic anxiety/depressive 
reaction/somatization disorder.  It is the Board's 
determination that service connection for a psychiatric 
disorder should be granted on the basis of aggravation during 
service.  There is now an approximate balance of positive and 
negative evidence regarding the issue on appeal, so as to 
warrant application of the doctrine of benefit of doubt.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder and, to this extent, the appeal is granted.

2.  A well-grounded claim of entitlement to service 
connection for a psychiatric disorder has been submitted and, 
to this extent, the appeal is granted.

3.  The claim of entitlement to service connection for a 
psychiatric disorder is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

